2017 UT App 15



               THE UTAH COURT OF APPEALS

                    SARA ALICIA DOXON,
                        Petitioner,
                             v.
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                      Per Curiam Decision
                         No. 20160884-CA
                      Filed January 26, 2017

                Original Proceeding in this Court

                Sara Alicia Doxon, Petitioner Pro Se
              Suzan Pixton, Attorney for Respondent

Before JUDGES STEPHEN L. ROTH, KATE A. TOOMEY, and DAVID N.
                        MORTENSEN.

PER CURIAM:

¶1     Sara Alicia Doxon petitions for judicial review of the
Workforce Appeals Board’s (the Board) decision denying her
unemployment benefits. We decline to disturb the Board’s
decision.

¶2      The Board’s decision on a request for unemployment
benefits is a mixed question of fact and law that is more fact-like
than law-like because “the case does not lend itself to consistent
resolution by a uniform body of appellate precedent.” See Carbon
County v. Workforce Appeals Board, 2013 UT 41, ¶ 7, 308 P.3d 477
(citation and internal quotation marks omitted). “Because of the
fact-intensive conclusions involved at the agency level,” the
Board’s determination is entitled to deference. See id. “When a
petitioner challenges an agency’s findings of fact, we are
required to uphold the findings if they are supported by
substantial evidence when viewed in light of the whole record
             Doxon v. Department of Workforce Services


before the court.” Stauffer v. Department of Workforce Services, 2014
UT App 63, ¶ 5, 325 P.3d 109 (citations and internal quotation
marks omitted).

¶3     The Department of Workforce Services denied
unemployment benefits because it found that Doxon voluntarily
quit her job without good cause. An administrative law judge
(ALJ) affirmed that denial, and the Board affirmed the decision
to deny benefits. Individuals are not entitled to unemployment
benefits if they quit absent good cause. See Utah Code Ann.
§ 35A-4-405(1)(a) (LexisNexis 2015). Because Doxon chose to
quit, she was the moving party in the separation and therefore
had the burden to establish good cause for the decision to quit.
See Utah Admin. Code R994-405-105. “To establish good cause, a
claimant must show that continuing the employment would
have caused an adverse effect which the claimant could not
control or prevent. The claimant must show that an immediate
severance of the employment relationship was necessary.” Id.
R994-405-102. Establishing an adverse effect requires a showing
of “actual or potential physical, mental, economic, personal or
professional harm caused or aggravated by the employment.” Id.
R994-405-102(1)(a). “The claimant’s decision to quit must be
measured against the actions of an average individual, not one
who is unusually sensitive.” Id. Good cause is not established if
the claimant reasonably could have continued working while
looking for other employment, or had reasonable alternatives to
preserve the job. Id. R994-405-102(1)(b).

¶4     The Board determined that Doxon did not establish good
cause for quitting her employment under the applicable statute
and rules. There is little, if any, dispute about the reasons that
Doxon quit her job of almost sixteen years. Doxon consistently
stated in her filings and testimony that she resigned so she could
move back to California and be closer to family. She had been
considering this move for about a year before she actually
resigned. The timing of her resignation and move was
influenced by the fact that her sister was leaving Utah to move to


20160884-CA                      2                 2017 UT App 15
            Doxon v. Department of Workforce Services


California. Indeed, throughout the agency proceedings, Doxon
stated that she loved her job and chose to leave her long-term
employment to move to California to be nearer to family.1 We
defer to the Board’s conclusions that Doxon “made the voluntary
choice to quit for purely personal reasons” and “failed to
produce convincing evidence that remaining employed created a
hardship she was unable to control or prevent and she acted
reasonable when she quit.”

¶5     Before the Board and this court, Doxon argues that she
made diligent efforts to find employment in California—starting
months before she quit her job—and should not be disqualified
from receiving benefits. The Board explained that the sincerity of
Doxon’s efforts to obtain work were not at issue. Instead, the
decision to quit without first finding another job was examined
for reasonableness. We defer to the Board’s determination that
even if the job search proved to be more difficult than she hoped,


1. In her response to this court’s sua sponte motion, Doxon raises
a new claim regarding a health issue as a basis for her decision to
quit. She states that she did not mention this issue before the
Department of Workforce Services, but she believes that it
should be considered by this court. The issue also was never
presented to, or addressed by, the ALJ or the Board and
therefore will not be considered by this court. This court limits
its consideration to the testimony and evidence contained in the
agency record. Furthermore, the Department’s notice advised
Doxon that the hearing would be her “opportunity to present
ALL testimony and evidence on the issues;” that the ALJ’s
decision would be based upon the evidence presented at the
hearing; and that a claimant is generally not allowed to present
new evidence in any future appeal. The ALJ advised Doxon that
it was important to present all of her evidence at the hearing,
and Doxon indicated her understanding of the appeals process
as explained to her.



20160884-CA                     3                2017 UT App 15
             Doxon v. Department of Workforce Services


it was not reasonable to resign before obtaining new
employment.

¶6     Where a claimant does not demonstrate good cause for
voluntarily quitting her employment “the equity and good
conscience standard must be considered . . . . If there are
mitigating circumstances and a denial of benefits would be
unreasonably harsh or an affront to fairness, benefits may be
allowed[.]” Id. R994-405-103(1). However, a claimant must have
acted reasonably in quitting. Id. R994-405-103(1)(a). A claimant’s
actions may be reasonable “if the decision to quit was logical,
sensible, or practical.” Id. We defer to the Board’s conclusion that
Doxon’s actions were not reasonable even “under the relaxed
standards of equity.” Doxon also has argued that she deserves
unemployment benefits based upon her long employment and
that her employer was wrongfully refusing to pay her these
benefits. However, the Board correctly explained that the
Department of Workforce Services is solely responsible for
determining whether or not she was eligible for benefits. We do
not disturb the Board’s decision that Doxon was not entitled to
benefits under the equity and good conscience standard.

¶7    Accordingly, we decline to disturb the Board’s decision
denying benefits.




20160884-CA                     4                 2017 UT App 15